Citation Nr: 1526261	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right sciatic neuropathy from June 26, 2009 to July 13, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for right sciatic neuropathy from July 13, 2009 to February 11, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for right sciatic neuropathy on and after February 11, 2014.

4.  Entitlement to an initial compensable rating for left sciatic neuropathy from June 26, 2009 to July 13, 2009.

5.  Entitlement to a disability rating in excess of 10 percent for left sciatic neuropathy from July 13, 2009 to May 26, 2010.

6.  Entitlement to a disability rating in excess of 20 percent for left sciatic neuropathy from May 26, 2010 to February 11, 2014.

7.  Entitlement to a disability rating in excess of 60 percent for left sciatic neuropathy from February 11, 2014.

8.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability prior to May 26, 2010.

9.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability from May 26, 2010.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1994 to September 1994 and July 1995 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal in December 2013 for additional development.  In December 2014, the RO issued a Supplement Statement of the Case after reviewing the additional evidence.  As the claims remained denied, the matter has since returned to the Board.






FINDINGS OF FACT

1.  From June 26, 2009 to July 13, 2009, the Veteran's right sciatic neuropathy did not result in mild paralysis of the sciatic nerve.

2.  From July 13, 2009 to February 11, 2014, the Veteran's right sciatic neuropathy did not result in moderate incomplete paralysis of the sciatic nerve.

3.  From February 11, 2014, the Veteran's right sciatic neuropathy did not result in moderately severe incomplete paralysis of the sciatic nerve.

4.  From June 26, 2009 to July 13, 2009, the Veteran's left sciatic neuropathy did not result in mild incomplete paralysis of the sciatic nerve.

5.  From July 13, 2009 to May 26, 2010, the Veteran's left sciatic neuropathy did not result in moderate incomplete paralysis of the sciatic nerve.

6.  From May 26, 2010 to February 11, 2014, the Veteran's left sciatic neuropathy did not result in moderately severe incomplete paralysis of the sciatic nerve.

7.  From February 11, 2014, the Veteran's left sciatic neuropathy did not result in complete paralysis of the sciatic nerve.

8.  Even considering his complaints of pain, pain on motion, and functional loss, prior to May 26, 2010, the Veteran's lumbar spine disability was not shown to have been manifested by forward flexion of 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.

9.  Even considering his complaints of pain, pain on motion, and functional loss, from May 26, 2010, the Veteran's lumbar spine disability was not shown to have unfavorable ankyloses of the entire thoracolumbar spine.



CONCLUSIONS OF LAW

1.  From June 26, 2009 to July 13, 2009, the criteria for an initial compensable disability rating for right sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

2.  From July 13, 2009 to February 11, 2014, the criteria for a disability evaluation in excess of 10 percent for right sciatic neuropathy have not been met (West 2014).  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  From February 11, 2014, the criteria for a disability evaluation in excess of 20 percent for right sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  From June 26, 2009 to July 13, 2009, the criteria for an initial compensable disability rating for left sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

5.  From July 13, 2009 to May 26, 2010, the criteria for a disability evaluation in excess of 10 percent for left sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

6.  From May 26, 2010 to February 11, 2014, the criteria for a disability evaluation in excess of 20 percent for left sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

7.  From February 11, 2014, the criteria for a disability evaluation in excess of 60 percent for left sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

8.  Prior to May 26, 2010, the criteria for a disability evaluation in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5237 (2014).

9.  From May 26, 2010, the criteria for a disability evaluation in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2008 and August 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He also was notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations regarding the Veteran's claims were conducted in June 2008, August 2009, February 2011, and February 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claims to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claims has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the most recent examination for the Veteran's disabilities is now over a year old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disabilities have worsened since his 2012 VA examination.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Sciatic Neuropathy

The Veteran's service-connected right and left sciatic neuropathy are rated under Diagnostic Code 8520.  Under this Diagnostic Code, mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis of the sciatic nerve is rated 20 percent disabling; moderately severe incomplete paralysis of the sciatic nerve is rated 40 percent disabling; and severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, which shows the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During the neurological portion of a June 2008 VA examination, the Veteran had normal 5/5 muscle strength in hip flexion, hip extension, knee extension, ankle dorsiflexion, and ankle plantar flexion.  Muscle tone was normal and there was no evidence of atrophy.  A sensory examination showed normal sensation to vibration, pinprick, light touch, and position sense with no abnormal findings.  A reflex examination showed normal reflexes in knee jerk and ankle jerk.  Plantar flexion (Babinski) was normal. 

At an August 2009 VA examination, the Veteran had reduced 4/5 muscle strength in hip flexion and knee flexion, but had normal 5/5 muscle strength in hip extension, knee extension, ankle dorsiflexion, and ankle plantar flexion.  Muscle tone was normal and there was no evidence of muscle atrophy.  A sensory examination showed normal light touch and position sense.  A reflex examination showed normal reflexes in knee jerk and ankle jerk.

Chiropractic records show radicular pain in the left lower extremity with approximately 30 percent muscle weakness.  However, VA treatment records show that by June 2011, the Veteran retained full 5/5 strength in his legs, had a normal gait, and had a normal sensory examination.

At a February 2014 VA examination, the Veteran continued to have normal 5/5 muscle strength in hip flexion, hip extension, knee extension, ankle dorsiflexion, and ankle plantar flexion.  There was no evidence of muscle atrophy.  A sensory examination showed normal light touch in the upper anterior thigh, but decreased light touch in the thigh/knee and lower leg/ankle.   The examiner described the Veteran as having moderate radiculopathy of the right lower extremity and severe radiculopathy of the left lower extremity. 

In November 2014, VA treatment records show that he retained a normal gait and had a grossly intact neurological examination.

There are no treatment records demonstrating evidence of a worsening in symptoms, such as increased muscle weakness, muscle atrophy, or limitations with respect to either lower extremity. 

Regarding the Veteran's right sciatic neuropathy, applying the regulations to the facts in the case, the Board finds that the criteria for an initial compensable rating from June 26, 2009 to July 13, 2009 are not met.  The June 2008 VA examination showed normal strength, sensation, and reflex findings.  The record does not warrant a compensable rating.  The Veteran's records do not demonstrate mild incomplete paralysis of the sciatic nerve as the Veteran had normal findings on examination.


From July 13, 2009 to February 11, 2014, the Board finds that the criteria for a disability rating in excess of 10 percent are not met.  The August 2009 VA examination showed reduced 4/5 strength in his hip and knee flexion, but sensory and reflex examinations were normal.  While chiropractic treatment records state that the Veteran had muscle weakness, treatment records with muscle testing showed that he had full lower extremity strength in June 2011.  The record contains does not warrant a 20 percent rating.  The Veteran's treatment records do not demonstrate moderate incomplete paralysis of the sciatic nerve.

From February 11, 2014, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  While the February 2014 VA examination showed normal 5/5 strength with no evidence of atrophy, he had decreased sensation with moderate radiculopathy of the right lower extremity.  The record does not warrant a 40 percent rating.  Indeed, the record shows that he had moderate radiculopathy of the right lower extremity in February 2014, but by November 2014, he retained a normal gait and had a grossly intact neurological examination.  The Veteran's treatment records do not demonstrate moderately severe incomplete paralysis of the sciatic nerve.

Regarding the Veteran's left sciatic neuropathy, applying the regulations to the facts in the case, the Board finds that the criteria for an initial compensable rating from June 26, 2009 to July 13, 2009 are not met.  The June 2008 VA examination showed normal strength, sensation, and reflex findings.  The Veteran's records do not demonstrate mild incomplete paralysis of the sciatic nerve as the Veteran had normal findings on examination.

From July 13, 2009 to May 26, 2010, the Board finds that the criteria for a disability rating in excess of 10 percent are not met.  The August 2009 VA examination showed reduced 4/5 strength in his hip and knee flexion, but sensory and reflex examinations were normal.  The record does not warrant a 20 percent rating.  The records do not demonstrate moderate incomplete paralysis of the sciatic nerve.  

From May 26, 2010 to February 11, 2014, the Board finds that the criteria for a disability rating in excess of 20 percent are not met.  Chiropractic records showed left lower extremity radicular pain with approximately 30 percent muscle weakness.  Records dated a year later in June 2011 VA records show that the Veteran's lower extremity strength had returned to full 5/5 strength with normal sensation.  The records do not warrant a 60 percent rating.  The records do not demonstrate severe incomplete paralysis of the sciatic nerve.

From February 11, 2014, the Board finds that the criteria for a disability rating in excess of 60 percent are not met.  While the February 2014 VA examination showed normal 5/5 strength with no evidence of atrophy, he had decreased sensation with severe radiculopathy of the left lower extremity.  The record does not warrant an 80 percent rating.  The records do not demonstrate complete paralysis of the sciatic nerve (emphasis added).

The Board has considered all other potentially applicable Diagnostic Codes.  However, there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, Diagnostic Codes 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  Accordingly, there is no basis for higher and/or separate compensable ratings.

Lumbar Spine

Previously, a September 1999 rating decision granted an increased rating of 20 percent for the Veteran's lumbar spine disability effective August 14, 1999, pursuant to Diagnostic Code 5295, which became Diagnostic Code 5237 in September 2002.  The Veteran submitted a claim for an increased rating in March 2008.  A June 2008 rating decision continued the 20 percent rating.  The Veteran submitted another claim for an increased rating over one year later on July 13, 2009, and thus, the June 2008 rating decision became final.  The August 2009 rating decision on appeal continued the 20 percent rating.  A November 2011 rating decision granted an increased rating of 40 percent effective May 26, 2010.  The Board will consider increased ratings under the General Rating Formula for Diseases or Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the two time periods on appeal, from July 13, 2009 to May 26, 2010, and on and after May 26, 2010.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks is assigned a 10 percent rating.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In August 2009, the Veteran was afforded a VA examination for his back.  He had a stooped posture but retained a normal gait.  His lumbar spine flexion was 60 degrees and his extension was 10 degrees.  His lateral flexion on the right and left was 20 degrees.  His lateral rotation on both sides was 30 degrees.

Chiropractic treatment records showed his lumbar spine flexion was 20 degrees and his extension was 0 degrees.

At a February 2014 VA examination, his lumbar spine flexion was 20 degrees with painful motion beginning at 10 degrees.  His lumbar spine extension was 5 degrees with painful motion beginning at 0 degrees.  His lateral flexion on the right was 20 degrees with painful motion beginning at 10 degrees.  His lateral flexion on the left was 15 degrees with painful motion beginning at 5 degrees.  His right and left lateral rotation were both 25 degrees with pain motion beginning at 15 degrees.  There were no changes after repetitive use testing.  He had functional loss that included less movement than normal with pain on movement.  He had localized tenderness, muscle spasms and guarding that resulted in an abnormal gait or abnormal spinal curvature.  The examiner indicated that the Veteran had incapacitating episodes over the previous 12 months with a total duration of at least one week but less than two weeks.  The examiner noted that the Veteran's lumbar spine disability impacted his ability to work as the Veteran did not perform lifting or bending and could not stand more than 15 minutes or sit more than two hours, limiting many physical activities but not precluding limited duty or sedentary employment.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability prior to May 26, 2010.  At the August 2009 VA examination, range of motion testing showed forward flexion was 60 degrees, and a combined range of motion of 170 degrees.  In addition, a higher rating from July 13, 2009 to May 26, 2010, is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There is no evidence that at least four weeks of bed rest was prescribed by a physician.  Thus, the requirements for a 20 percent evaluation have not been met or approximated.

The Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability from May 26, 2010.  Based on the findings of chiropractic treatments records, which showed lumbar spine flexion limited to 20 degrees, an increased rating of 40 percent was assigned on and after May 26, 2010.  However, the record contains no evidence that shows the Veteran's lumbar spine disability at any time resulted in unfavorable ankyloses of the entire thoracolumbar spine, which would warrant the assignment of a higher 100 percent rating.  Thus, the requirements for a 100 percent evaluation have not been met or approximated.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case during either time period.  The record shows that even considering his reports of painful range of motion, a higher rating is not warranted.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the low back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

Extraschedular Considerations and Conclusions

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  The currently assigned ratings adequately describe the severity of the Veteran's symptoms for his disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disabilities picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate, and the Veteran has not asserted, that he is unemployable due to his service-connected lumbar spine disability.  Furthermore, the February 2014 VA examiner noted that while the Veteran's ability to work was affected, the Veteran was not precluded from limited duty or sedentary employment.

In light of the foregoing, the Veteran's claims for ratings in excess of those assigned for his right sciatic nerve neuropath, left sciatic nerve neuropathy, and a lumbar spine disability must be denied.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

An initial compensable rating for right sciatic neuropathy from June 26, 2009 to July 13, 2009, is denied.

A disability rating in excess of 10 percent for right sciatic neuropathy from July 13, 2009 to February 11, 2014, is denied.

A disability rating in excess of 20 percent for right sciatic neuropathy from February 11, 2014, is denied.

An initial compensable rating for left sciatic neuropathy from June 26, 2009 to July 13, 2009, is denied.

A disability rating in excess of 10 percent for left sciatic neuropathy from July 13, 2009 to May 26, 2010, is denied.

A disability rating in excess of 20 percent for left sciatic neuropathy from May 26, 2010 to February 11, 2014, is denied.

A disability rating in excess of 60 percent for left sciatic neuropathy from February 11, 2014, is denied.

A disability rating in excess of 20 percent for a lumbar spine disability prior to May 26, 2010, is denied.

A disability rating in excess of 40 percent for a lumbar spine disability from May 26, 2010, is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


